Citation Nr: 0808791	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  02-13 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
seizure with resulting scalp laceration and neck disability, 
claimed as due to VA medical treatment.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran had active service from July 1975 to November 
1978.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 RO rating decision 
which denied compensation under 38 U.S.C.A. § 1151 for a 
seizure with resulting scalp laceration and neck disability, 
claimed as due to VA medical treatment.  The veteran 
appealed, and in August 2004, the Board denied the claim.   

The veteran appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In November 2005, while his case 
was pending at the Court, the VA's Office of General Counsel 
and appellant's representative filed a Joint Motion 
requesting that the Court vacate the Board's August 2004 
decision.  That same month, the Court issued an Order 
vacating the August 2004 Board decision.  In March 2007, the 
Board remanded the claim for additional development.  

The veteran requested a Travel Board hearing in September 
2002, but he later withdrew such request.  In June 2003, he 
provided testimony at a personal hearing at the RO, which has 
been reviewed by the Board.  


FINDINGS OF FACT

1.  The veteran filed the instant claim after October 1997.

2.  Any additional disability (if any) the veteran has 
following hospitalization and treatment at a VA Medical 
Center (VAMC) from September 2000 to October 2000 did not 
result from carelessness, negligence, lack of proper skill, 
error in judgment, or similar incidence of fault on the part 
of the VA, nor is it the result of an event that was not 
reasonably foreseeable.  



CONCLUSION OF LAW

The criteria for establishing entitlement to compensation 
benefits for additional disability claimed to be the result 
treatment at a VAMC in the year 2000 are not met.  38 
U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.358 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that despite additional development 
since its August 2004 decision, and the addition of certain 
medical evidence (the relevance of which is discussed below), 
that the final analysis of this claim warrants little change.   
 
The veteran contends that he suffered a seizure with 
resulting scalp laceration and neck disability due to 
treatment he received at the Dallas, Texas, VA Medical Center 
(the VAMC at issue in this case) from September 2000 to 
October 2000.  

A review of the transcript of his hearing at the regional 
office, held in June 2003, shows that he testified to the 
following: he has never used "crack" cocaine; he was 
admitted for treatment in September 2000 for depression; he 
told a VA employee that he had used "regular cocaine" once, 
about two or three days prior to his admittance; he reported 
that his father may have had a history of seizures, but 
asserted that this was erroneously written down to show that 
he had a history of seizures; he has not had any seizures 
since 2000; he was not on drugs at the time he was admitted, 
and he would not have been given Wellbutrin if he was thought 
to have residuals of drug use in his system.  

A September 2000 VA mental health history report noted that 
the veteran was admitted on September 18, 2000, to 
participate in a rehabilitation program.  He reported at that 
time that he had been dependent on IV (intravenous) cocaine 
for approximately ten years off an on and that his last use 
was three days prior to admission.  The veteran also 
indicated that he had been given eight Article 15's 
(nonjudicial punishments) due to drug use during service, and 
that he was dependent on heroin in the past from 1975 to 
1978, but he denied any recent use.  As to the neurological 
review of systems, it was noted that he had what appeared to 
be a tonic clonic seizure in the past "due to drug use."  
The impression included cocaine dependence, nicotine 
dependence, opiate dependence in full remission, and rule out 
substance induced mood disorder.  

A progress note dated on September 19, 2000, indicated that 
the veteran reported symptoms of depression including 
anhedonia and that he would be started on Wellbutrin.  

An additional VA treatment entry dated on September 25, 2000, 
notes that the veteran fell during a tonic/clonic seizure of 
approximately forty-five seconds duration.  It was noted that 
he had a hematoma above the right orbit with a small 1/4-inch 
laceration.  There was also a larger laceration on the crown 
of the scalp in a U shape that was approximately 1.5 inches 
in diameter.  It was reported that the veteran denied any 
history of seizures, and that he complained of a headache and 
right shoulder pain.  The assessment was seizure of unknown 
etiology.  

A subsequent September 2000 neurological resident consult 
entry indicated, as to an assessment, that the veteran had a 
history of falling the previous day with a tonic clonic 
seizure.  The examiner noted that the veteran had already 
undergone imaging studies which revealed no evidence of 
structural abnormalities.  It was reported that while the 
veteran did have neck pain, it appeared most likely secondary 
to his fall.  The examiner indicated that the seizure 
activity was related to the veteran's substance abuse.  
Another September 2000 entry indicated that the etiology of 
the veteran's seizure was likely due to tricyclic 
antidepressants, Wellbutrin, cocaine use or a combination of 
the three.  A September 2000 entry from a staff physician 
noted that the veteran's seizure was treatment related, and 
that both Wellbutrin and Elavil may reduce the seizure 
threshold which with the veteran's recent drug use may have 
been enough to provoke the seizure.  It was reported that 
both of these medications had been discontinued.  Another 
entry noted that the veteran was seen in follow-up for a 
seizure that was probably medication-related.  The veteran 
reported that he did not have headaches, but that the back of 
his neck was still sore.  The assessment was status-post 
seizure.  

The veteran underwent a VA neurological examination in 
November 2002.  It was noted that he complained of headaches, 
neck pain, and various associated orthopedic problems.  The 
examiner referred to a recent fall by the veteran prior to a 
hospitalization in 2000.  The examiner reported that he was 
not sure that the veteran had headaches, and that he did not 
think such was a residual from the fall.  The examiner 
reviewed some of the veteran's medical records and indicated 
that the veteran entered into a rehabilitation program in 
"June" 2000, and that just prior to this he fell and had a 
head laceration.  The examiner noted that the veteran stated 
that he had suffered from headaches since that time.  It was 
noted that the veteran had a seizure associated with the fall 
and that this was allegedly an unexpected side effect of the 
drug Wellbutrin.  The examiner stated that the veteran had a 
history of heavy drug abuse with multiple drugs, including 
Preludin, IV heroin, and cocaine, and that these just as well 
may have contributed to the seizure episode.  The examiner 
stated that it was quite possible that the medication, or any 
medication, together with the prolonged illegitimate drug 
use, actually may precipitate a seizure, and that it was 
certainly not Wellbutrin's fault alone.  The examiner 
indicated that he told the veteran that with his heavy 
cocaine and multiple drug abuse, that any drug could have 
contributed to his seizure episode.  The impression was 
currently normal cognitive mental status examination with no 
mood disorders found and prolonged history of polysubstance 
drug abuse, including cocaine, heroin, and numerous other 
drugs, allegedly rehabilitated.  The examiner commented that 
the veteran's neurological examination was completely normal.  

The veteran also underwent a VA dermatological examination in 
November 2002.  As to an impression, the examiner noted that 
the veteran had a musculoskeletal type headache due to an 
accident, a fall, in which he struck the back of his head.  
It was also noted that the veteran had two small lacerations 
on head, one on the very top of the skull, which was 2 inches 
long and not causing any problem as well as one that was 3 
inches long on the right temple which was not causing any 
problem, although there was slight swelling under the scar 
which was slightly tender.  

A November 2002 VA spine examination report indicated 
diagnoses of mild cervical strain syndrome and myofasciitis 
of the parascapular musculature.  Chronic lumbar strain 
syndrome and a negative examination of the thoracic spine 
were also diagnosed.  The examiner commented that, as far as 
the claim for negligence, he was improperly skilled in 
determining why the veteran had a convulsion or when.  

A statement from a VA physician of the VA North Texas Health 
Care system indicated that on or about September 2000, the 
veteran was given Wellbutrin for depression.  The physician 
stated that as a result, the veteran had a seizure and 
sustained a fall at the VA and that he presently suffered 
from chronic back pain and neck pain.  

In August 2004, the Board denied the claim.  In its decision, 
the Board noted that the November 2002 VA examiner had 
referred to the veteran's fall as occurring prior to 
rehabilitation treatment in "June" 2000.  The Board 
concluded that this was a typographical error, explaining 
that the evidence showed that the veteran fell in September 
2000 while receiving treatment.  However, in the Joint 
Motion, dated in November 2005, it was agreed that there was 
an insufficient basis to conclude that the VA examiner's 
statement, that the veteran's fall took place in June 2000, 
was a typographical error.  It was further agreed that the 
opinion was therefore based on an inaccurate factual premise.  
The Joint Motion indicated that the veteran should be 
afforded another examination.  

In response to the Joint Motion, in March 2007, the Board 
remanded the claim for additional development, to include 
another examination.  

In September 2007, the veteran was afforded another VA 
examination.  The examination report shows that the examiner 
stated that the veteran's C-file had been reviewed.  The 
report shows the following: the examiner noted that the 
veteran had been admitted to a VA substance abuse 
rehabilitation program on September 18, 2000; at that time he 
reported that he had been using cocaine "off and on" for 
ten years, and that he had last used cocaine three days prior 
to admission; the veteran had been started on Wellbutrin; on 
September 25, 2000, he was noted to have a tonic-clonic 
seizure activity with subsequent fall; the veteran sustained 
a laceration to his scalp; magnetic resonance imaging (MRI) 
and computerized tomography (CT) scans of his head were 
unremarkable; he complained of neck pain after his fall; the 
neurology service indicated that his seizure could be due to 
either substance abuse, alcohol withdrawal, or to the effects 
of Wellbutrin; Wellbutrin was discontinued and the veteran 
had no more seizures; he continued to complain of chronic 
neck and back pain.  The diagnoses were neck pain, back pain, 
and scar due to laceration caused by fall from seizure, 
asymptomatic.  The examiner noted that the veteran's neck 
pain was as likely as not related to his injury in 2000, that 
his back pain was less likely than not related to his injury 
in 2000, and that his laceration scar was due to his fall 
from his seizure.  The examiner further stated that the 
veteran had been placed on Wellbutrin for smoking cessation 
and depression, that he had no prior history of seizures or 
other contraindications to the use of Wellbutrin, that the 
dosing schedule (300 milligrams (mg.) per day) was 
appropriate and according to the manufacturer's 
recommendations.  He noted that limited studies have shown a 
significantly lower risk of seizure in patients taking less 
than 400 mg. per day of Wellbutrin.  

The examiner concluded that in "view of the above, it is the 
examiner's opinion that [the] patient's seizure and 
subsequent neck pain are not due to carelessness, negligence, 
lack of proper skill, error in judgment or a similar instance 
of fault on the part of VA in furnishing the hospital care, 
medical and surgical treatment or from an event not 
reasonably foreseeable."  
 
The Board finds that such a medical opinion provides more 
highly probative evidence against this claim.

Other evidence associated with the claims files since the 
Board's August 2004 decision consists of VA progress notes, 
dated between 2004 and 2007.  This evidence shows treatment 
for spinal pain.  The assessments included spinal pain with 
neuritis.  An X-ray report for the cervical spine, dated in 
March 2006, and an MRI report for the cervical spine, dated 
in January 2006, do not note any abnormalities.  

The veteran in this case does not contend that his disability 
or disabilities are the result of his military service.  
Instead, he contends that his disabilities are the result of 
VA treatment and seeks compensation under 38 U.S.C.A. § 1151.  
Effective October 1, 1997, the United States Congress amended 
38 U.S.C.A. § 1151.  See § 422(a) of PL 104-204.  The purpose 
of the amendment was, in effect, to overrule the United 
States Supreme Court decision in Brown v. Gardner, 115 S. Ct. 
552 (1994), which held that no showing of negligence was 
necessary for recovery under § 1151.  In pertinent part, § 
1151, as amended, reads as follows:

Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and the disability or 
death was caused by hospital care, 
medical or surgical treatment, or 
examination furnished the veteran under 
any law administered by the Secretary, 
either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the 
proximate cause of the disability or 
death was:

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to § 1151 benefits, all three of the 
following factors must be shown: (1) Disability/additional 
disability, (2) That VA hospitalization, treatment, surgery, 
examination, or training was the cause of such disability, 
and (3) That there was an element of fault on the part of VA 
in providing the treatment, hospitalization, surgery, etc., 
or that the disability resulted from an unforeseen event.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 
3.358, in pertinent part also provides that compensation "is 
not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran, 'Necessary 
consequences' are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered."  38 C.F.R. § 3.358 
(c)(3).  

As an initial matter, to the extent that the claimed 
conditions may be read to include seizures, the veteran has 
testified that he has not had any seizures since September 
2000, and the claims files do not include competent evidence 
to show that the veteran currently has a diagnosed condition 
associated with seizures.  See generally Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (holding that the requirement for 
a showing of current disability means that there must be 
evidence of the claimed disability at the time of the 
veteran's claim, as opposed to some time in the past).  In 
this regard, in a September 18, 2000 VA report, the veteran 
was noted to have a history of "what appears to be a tonic 
clonic seizure in the past due to drug use."  However, the 
veteran denied a history of seizures in a report dated 
September 25, 2000, as well as in his June 2003 testimony.  
Furthermore, there is no medical evidence to show a 
preexisting seizure disorder, and the September 2007 VA 
examiner stated that the veteran did not have a history of 
seizures (i.e., prior to his seizure on September 25, 2000).  

In addition, apart from the November 2002 VA examiner's 
opinion (which the Board has not considered due to the Joint 
Motion), the only competent opinion of record is found in the 
VA examination report, dated in September 2007.  In that 
opinion, the physician noted that the veteran's seizure, and 
subsequent neck pain, were not due to carelessness, 
negligence, lack of proper skill, error in judgment or a 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical and surgical treatment or from an 
event not reasonably foreseeable.  In summary, the statutory 
prerequisites for compensation under 38 U.S.C.A. § 1151 have 
not been met.  Accordingly, the preponderance of the evidence 
is against the appellant's claim, and compensation for a 
right hip and buttock disorder under 38 U.S.C.A. § 1151 is 
not warranted.  As such, the Board finds no reasonable basis 
upon which to predicate a grant of the benefits sought on 
appeal.  

In reaching this decision, the Board has considered the 
statement from a VA physician of the VA North Texas Health 
Care system, stating that the veteran was given Wellbutrin 
for depression and that, as a result, the veteran had a 
seizure and sustained a fall at the VA.  However, this 
opinion does not indicate that it was based on a review of 
the veteran's C-file.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.).  
Furthermore, it does not state that any of the claimed 
conditions are a result of carelessness, negligence, lack of 
proper skill, error in judgment or a similar instance of 
fault on the part of VA, or from an event not reasonably 
foreseeable.  In summary, this statement does not implicate 
the criteria at 38 C.F.R. § 3.358.  The Board therefore finds 
that this opinion is insufficient to warrant a grant of the 
veteran's claim.  

The Board also finds that the post-service medical record, as 
a whole, provides highly probative evidence against this 
claim, clearly indicating that the requirements of 
compensation under 38 U.S.C.A. § 1151 for a claim filed after 
October 1997 are not met.  In fact, the Board finds that the 
treatment records and VA opinion cited above provide evidence 
against such a finding, outweighing the veteran's statements 
to the VA. 

With respect to the veteran's own contentions, and the lay 
statements, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The issue on appeal is based on the contention that the 
veteran has a disability involving a seizure, with resulting 
scalp laceration, and a neck disability that was caused by VA 
treatment and was a result of fault on the part of VA, or 
that the disability resulted from an unforeseen event.  The 
Board has considered the veteran's arguments, to include his 
assertion that he has never used crack cocaine, and that he 
did not have the claimed conditions prior to treatment.  
However, regardless of the type of cocaine he has used, and 
regardless of the cause of his seizure in September 2000, 
there is no competent medical evidence which shows that he 
has the claimed conditions due to carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination, 
or as the result of an event not reasonably foreseeable.  
Therefore, while the veteran may be competent to report on 
the form of cocaine he has used, and that he perceived a 
seizure, and scalp and neck symptoms, when his relevant 
medical records are considered (which do not show that he has 
a seizure disorder, and which do not contain competent 
evidence to show that the criteria at 38 U.S.C.A. 
§ 1151/38 C.F.R. § 3.358 have been met), the Board finds that 
the medical evidence outweighs the veteran's contentions that 
the claimed conditions are related to his service.   

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a letter, dated in May 2007, the veteran was 
notified of the information and evidence needed to 
substantiate and complete the claim.  

The VCAA notice did not comply with the requirement that the 
notice must precede the adjudication.  However, any defect 
with respect to the timing of the VCAA notice in this case 
was nonprejudicial.  There is no indication that the outcome 
of the claim has been affected, as all evidence received has 
been considered by the RO.  The veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim, as he has been afforded the 
opportunity to submit additional argument and evidence, which 
he has done, and he addressed the issue at a hearing at the 
RO in June 2003.  Further, the record also shows that the 
veteran has actual knowledge of the evidence necessary to 
substantiate the claim, based upon his arguments those 
presented by his representative.  
For these reasons, the timing of the VCAA notice was not 
prejudicial.  Mayfield v. Nicholson (Mayfield II), 444 F.3d 
1328 (Fed. Cir. 2006); aff'd Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet. App. Dec. 21, 2006).   

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in May 2007, and in any event, as the claim has been 
denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, even if the Board were to assume that that was 
some form of notice problem in this case, the undersigned, 
based on a review of the appellant's statements in this case 
and those of his attorney, finds that the claimant has 
demonstrated an understanding of the evidentiary 
requirements, rebutting any presumption of prejudice.  As 
such, even if there were some type of problem with the notice 
provided by the RO, the Board finds that there have been no 
notice errors that have resulted in any prejudice to the 
appellant or affected the essential fairness of the 
adjudication. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained VA 
medical records.  The veteran has been afforded an 
examination and a medical opinion has been obtained.  Simply 
stated, the Board finds that the medical record provides 
highly probative evidence against this claim.  The Board 
therefore concludes that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  




ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for additional disability that is claimed to have resulted 
from treatment at a VAMC in 2000 is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


